El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
En pleito iniciado contra Juan Antonio Aponte se dictó sentencia en rebeldía y se embargaron y vendieron una casa y solar como de la propiedad de Aponte. El adquirente en pública subasta vendió la casa y el solar a José Figueroa quien entonces inició esta acción reivindicatoría contra Aponte y su esposa Mercedes Colón. La esposa falleció y sus hijos fueron sustituidos como demandados.
Una de las defensas aducidas en la contestación, después de ciertas admisiones y negaciones, fué que la casa y el solar habían sido bienes privativos de la esposa Mercedes Colón. El juez de distrito llegó a la conclusión de que la prueba de los demandados dejó de establecer esta alegación. Para lle-gar a este resultado él dió demasiada importancia al hecho de que en alguna de las escrituras más recientes la propie-dad fué tomada a nombre del esposo o vendida por él y su esposa sin que se hiciera constar su naturaleza privativa. El admite la naturaleza privativa de otros bienes previa-mente adquiridos y vendidos, mas no da el peso debido a cier-tas circunstancias significativas relacionadas con traspasos subsiguientes.
*12En. junio 2, 1917, Mercedes Colón vendió su participación en la herencia de su finado padre por $700 y adquirió una casa y solar por $400. En noviembre 13, 1919, Aponte y su esposa vendieron esta propiedad por $550. Dos días más tarde Aponte recibió en su propio nombre la escritura de 19 cuerdas de terreno. El precio fué $525, cuyo recibo recono-cieron los vendedores. En junio 5, 1926, Aponte y su esposa vendieron esta finca en $1,200. En julio 28 Mercedes Colón acudió ante un notario y en su presencia pagó $800 en efec-tivo como precio de la finca que abora está en litigio. En la escritura se describe a la adquirente como una mujer casada, esposa de Juan Antonio Aponte. En el documento no so hace ninguna otra mención del marido.
Hortensia Colón declaró que cuando su hermana Mercedes se casó con Aponte éste nada tenía; que Aponte era un trabajador agrícola que trabajaba a jornal; que Mercedes vendió su participación en la herencia por $700 y compró una casita por $400', parte del dinero; que ella vendió esta casa en $550 a fin de comprar una parcela de terreno que ella ad-quirió en $525; que ella pagó el precio de las 19 cuerdas del producto de la casa; que a la testigo le constaba esto porque ella le guardaba el dinero a su hermana Mercedes; que Mercedes vendió esta parcela de terreno en $1,200, de los cuales dió a su marido $200 y del saldo pagó $800 por otra casa y solar (la que ahora está en controversia) que la testigo halló y adquirió para ella después de ciertas negociaciones; que Mercedes se casó en casa de la testigo y pagó los gastos de la boda y que el novio nada tenía.
Francisco Vázquez Colón, quien había comprado de Mercedes Colón su participación en la herencia de su padre, corro-boró el testimonio de Hortensia Colón. Su declaración abarca prácticamente el mismo terreno. Se eliminaron ciertos de-talles por ser de referencia, pero la mayoría del testimonio permaneció intacto, sostenido por el conocimiento personal del hecho de que Aponte nunca tuvo ningún dinero o bienes y por el hecho adicional de que el único capital que Mercedes *13poseía era el producto de la venta de su participación en la herencia de sn padre y de las ventas sucesivas de la propie-dad adquirida por la inversión o reinversión de dicha pe-queña cantidad.
La declaración de Aponte se pronunció en el mismo sen-tido y en adición a los hechos declarados por Hortensia Co-lón y Francisco Vázquez, explicó el aumento en el valor de la casa y el solar primeramente adquiridos por Mercedes y el precio obtenido por las 19 cnerdas que fueron igualmente vendidas con utilidad. También explicó las escrituras en que se fundaron el demandante y la corte inferior para demos-trar que la casa y solar en controversia pertenecían a la so-ciedad de gananciales.
El notario que redactó estas escrituras compareció como abogado del aquí demandante y dirigió su caso durante el juicio. El letrado del demandante sabía si la declaración de Aponte al efecto de que estas escrituras fueron redactadas por el notario sin discusión alguna sobre la forma de la misma y sin recibir instrucciones de Aponte a este respecto, eran o no ciertas. Sin embarg’o, la declaración de Aponte permanece incontrovertida por la de cualquier otro testigo.
No existe duda alguna sobre la naturaleza privativa de los $400 con que se adquirieron la primera casa y el solar. Por ende, esta casa y solar eran indubitadamente bienes pri-vativos de la esposa. Ni el hecho de que esta casa y solar fueran vendidos por Aponte y su esposa, ni el hecho de que en la escritura de enajenación se diga que ellos hicieron cons-tar que Aponte era el dueño de la finca y que a “ellos” les pertenecía por compra, etc., convirtió la casa y el solar o el producto de la venta en gananciales. Las declaraciones de Mercedes Colón, Francisco Vázquez y Aponte al efecto de que las 19 cuerdas fueron adquiridas con el producto de esta venta, está reforzada por el hecho significativo de que la compra se hizo dentro de los dos días siguientes a la venta. Está robustecida además por el hecho incontrovertido de que Aponte no tenía dinero ni recursos propios. M no pagó can-*14tidad alguna en presencia del notario. Las 19 cuerdas eran bienes privativos de la esposa, no embargante el hecho de que Aponte compareció en la escritura como comprador, ya que el dinero con que fueron adquiridas era privativo de la esposa. El hecho de que el título de esta propiedad estu-viera a nombre de Aponte bastaría para explicar la .enaje-nación posterior de las mismas por Aponte y su esposa así como la aseveración al efecto de que ellos eran los dueños de la propiedad, aun en ausencia de la explicación de Aponte sobre la forma en que se hizo la enajenación. La casa y el solar que ahora están en controversia fueron propiedad pri-vativa de Mercedes Colón hasta el momento de su muerte y hoy en día son propiedad de sus hijos, toda vez que fueron adquiridos por Mercedes Colón con el producto de la venta de 19 cuerdas de terreno que también le pertenecían priva-tivamente.

La sentencia apelada debe ser revocada y en su lugar esta corte dictará otra en favor de los demandados.